DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 32a (as shown in Fig. 9).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: .
On page 9, lines 7-8, Applicant improperly uses the references sign “54a” in connection with both a key cap connection portion and at least one carrier connection portion. 
On page 9, line 7, Applicant improperly uses the reference sign “3a” in associated with the screen carrying element, while previously reference sign “3” was used in associated with the screen carrying element (page 5, lines 4-5 of Applicant’s specification). 
Appropriate correction is required.


Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, lines 2-3, “said installation portion” has no antecedent basis in the claims. Previously, in lines 1-2, Applicant has recited “an installment portion.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, Applicant recites “a key butting element, configured on said key body.” However, Applicant discloses the key butting element as item 2 and the key body as item 1 as shown below in the image taken from Fig. 2 of Applicant’s drawings:
[AltContent: textbox (key body)][AltContent: textbox (key butting element)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    755
    601
    media_image1.png
    Greyscale

From the above image, the key butting element 2 does not appear to be “configured” on said key body 1. For purposes of expediting examination, this claim will be interpreted as --the key butting element, located in said key body” (as shown in Fig. 4 of Applicant’s drawings). 
Claim 7 is unclear because the specification uses reference numeral 54a in associated with both the screen carrying element and the carrier connection portion which does not appear to make sense. For purposes of expediting examination the carrier connection portion will be interpreted as element 32a (as shown in Fig. 9 of Applicant’s drawings). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verdú Martinez et al. (US 2013/0026017).
With respect to claim 1, Verdú Martinez et al. disclose a detachable screen key structure, comprising: 
a key body 1, adapted to be in connection with a circuit board 6 (see Figs. 5 an d7 of Verdú Martinez et al.); 
a hollow portion, formed on said key body as shown below in the image taken from Fig. 7 of Verdú Martinez et al.:
[AltContent: textbox (hollow portion)][AltContent: ]
    PNG
    media_image2.png
    449
    357
    media_image2.png
    Greyscale

a key butting element 27, configured in said key body 1 (as shown in Fig. 8 of Verdú Martinez et al.); 
a key signal connecter 18, configured in the hollow portion (as shown in Figs. 7-8 of Verdú Martinez et al.), and two ends thereof respectively connected to said key butting element 27 and circuit board 33 (as shown in Fig. 8 of Verdú Martinez et al.); 
a screen carrying element 4, configured on said key body 1 (as shown in Fig. 2 of Verdú Martinez et al.); 
a display element 3, configured on said screen carrying element 4 (as shown in Fig. 3 of Verdú Martinez et al.); 
a display butting element 25, configured on said display element 3, and adapted to dock said key butting element (as shown in Fig. 3 of Verdú Martinez et al.); and 
a key cap 2,5,9,10, configured on said display element 3 and screen carrying element 4 (as shown in Figs. 4 and 7 of Verdú Martinez et al.).
With respect to claim 3, Verdú Martinez et al. disclose that said key cap 5,9,10 has at least one light transmitting portion 9 (Verdú Martinez et al., paragraph [0031]). 
With respect to claim 6, Verdú Martinez et al. disclose that said key cap 2,5,9,10 has a key cap connection portion 2 adapted to be in connect ion with said screen carrying element 4 (tabs 42 of key cap connection portion 2 connect to fingers 43 thereby holding the key cap in connection with said screen carrying element 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Verdú Martinez et al. (US 2013/0026017), as applied to claim 1 above, and further in view of Sun (US 10,592,004). 
With respect to claim 2, Verdú Martinez et al. disclose the claimed detachable screen key structure except that they are silent on said key body being configured on a fixing plate  and having an abutting portion. However, Sun teaches a similar  screen key structure 3 having a key body 31 configured on a fixing plate 1 and having an abutting portion as shown below in the image taken from Fig. 5 of Sun:
[AltContent: textbox (abutting portion)][AltContent: ]
    PNG
    media_image3.png
    508
    543
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Sun with the structure disclosed by Verdú Martinez et al. for the advantage of providing a supporting structure for the key such that the key body can be easily positioned in and supported by the supporting structure. 
With respect to claim 7, Verdú Martinez et al. disclose the claimed structure except for the screen carrying element having a carrier connection portion adapted to be in connection with said key cap connection portion. However, Sun teaches a similar screen key structure including a key cap 32a with a key cap connection portion 321a and a screen carrying element 42a with a carrier connection portion 42a adapted to be in connection with said key cap connection portion 321a (as shown in Fig. 10 of Sun). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of obvious to replace the teaching of Verdú Martinez et al. with the teaching of Sun because it is a simple substitution of one known element for another to obtain predictable results. That is, It would have been obvious to try the connection between the key cap and the screen carrying element as disclosed by Sun in place of that disclosed by Verdú Martinez et al. Additionally, the teaching of Sun provides a bezel free pushbutton look that may be aesthetically desirable. 


Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-5 have been indicated as containing allowable subject matter primarily for said key body having an installment portion, a pressing portion movably configured on said installation portion, wherein said pressing portion has a presser carrying element adapted to mount said key butting element.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hirose et al., DeMonte,  and JP 3165415 are cited to show other examples of a detachable screen key structure including a display element and a key signal connector configured in a hollow portion of a key body. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        September 22, 2021